Order entered October 22, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00925-CV

                                    EBAY INC., Appellant

                                               V.

                                  ZURVITA, INC., Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-04897

                                           ORDER
       We REINSTATE this appeal. In an order dated October 1, 2014, we stayed this appeal

on the parties’ agreed motion. Before the Court is appellant’s unopposed motion to lift the stay.

We GRANT the motion and this appeal will now proceed.                 Appellant’s brief is due

NOVEMBER 17, 2014.

                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE